Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
As discussed during a telephonic interview on January 13, 2021, Applicant’s amendments to the independent claim 1 to include “positioning an induction brazing coil having a geometry corresponding to the treatment area over the repair material and the treatment area such that a treating portion of the induction brazing coil facing the treatment area overlays the entire treatment area at one time.” and to the independent claim 11 to include “positioning an induction brazing coil having a geometry corresponding to the treatment area over the repair material and the treatment area such that the induction brazing coil surrounds a cross-section of the load-bearing component including the treatment area and overlays the entire treatment area at one time.” have overcome the prior art of record and update search. The combination of XIE et al in view of Nebelung and Bamberg et al is not sufficient to render the claims prima facie obvious.  
Furthermore, Applicant argues on pages 9-10 of the REMARKS that 
“As such, a person having ordinary skill in the art would understand that in Nebelung, the entire treatment area is circumferential about the entire circumference of a rotating component (i.e., a pipe being joined), and thus cannot be overlaid by the treating portion of the induction brazing coil disclosed by Nebelung. However, in the interest of advancing prosecution the Applicant has amended claim 1 to further clarify that the treating portion of the induction brazing coil facing the treatment area overlays the entire treatment area at one time.

As such, the Applicant respectfully submits that not only does Nebelung not disclose all of the claim features for which the Patent Office relies on the reference, there is also no proper basis to combine Nebelung with Xie as proposed.” have been 

fully considered and persuasive. Therefore, the following is an examiner’s statement of reasons for allowance: allowance of claims 1-20 is indicated because the prior arts of record do not show or fairly suggest the claimed limitations as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KET D DANG/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761